DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 4 and 7, canceling claims 2 and 8 – 10 and specification page 3, line 28, page 6, line 27 and page 9, line 7 by the amendment submitted by the applicant(s) filed on June 01, 2022.  Claims 1 and 3 – 7 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi (JP 2008-187100, applicant submitted in the IDS, filed on August 09, 2021) in view of Dawson et al. (US 2016/0181762, examiner submitted in the PTO-892 form, filed on March 02, 2022).


    PNG
    media_image1.png
    244
    375
    media_image1.png
    Greyscale


Regarding claim 4, Kitabayashi disclose a laser oscillator comprising: 
an optical fiber (see Figure 3, Character 108) and including a fused portion (see Figure 3 and paragraph [0007], corresponding to a fusion spliced portion); 
an optical absorber configured to absorb leakage light from the optical fiber, a thermally conductive support column configured to support the optical absorber (see Figure 1, Character 302, the reference called “metal housing”, examiner interpreted metal housing  as an optical absorber and a thermally conductive support column.  The surface metal housing is black anodized so as to absorb residual light, the housing have the similar function of optical absorber and thermally conductive support column (see paragraphs [0015 – 0021])); and 
a cooling unit (see Figure 3, Character 303, the reference called “heat sink” and paragraph [0020]) configured to cool the optical absorber via the thermally conductive support column (see Figure 3, Character 302);
a high refractive index resin (see Figure 3, Character 301, see paragraphs [0020 – 0021]) configured to fix the optical fiber (see Figure 3, Character 108) to the cooling unit (see Figure 3, Character 303), wherein
the high refractive index resin (see Figure 3, Character 301) has a refractive index higher than a refractive index of a clad of the optical fiber  (see Figure 3, Character 108) and higher than a refractive index of the air (see paragraph [0008 and 0021] Kitabayashi disclose the resin has a refractive index higher than a refractive index of protective coating, the protective coating has a refractive index higher than a refractive index of clad of the optical fiber, therefore the resin has a refractive index higher than a refractive index of the clad of the optical fiber and the refractive index of the air).
	
Annotation Figure 1A

    PNG
    media_image2.png
    198
    404
    media_image2.png
    Greyscale


Kitabayashi discloses the claimed invention except for a housing.   Dawson teaches a housing (see Annotation Figure 1A, Character 101 and 102, the reference called “housing and lid”), the housing includes a laser (see Annotation Figure 1A, Character 105), optical absorber (see Annotation Figure 1A, Character 110) and optical fiber (see Annotation Figure 1A, Character 107).  However, it is well known in the art to apply the housing as discloses by Dawson in (see Annotation Figure 1A, Abstract and paragraphs [0013 – 0014]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known housing as suggested by Dawson to the device of Kitabayashi, because it could be used to protect the device from the dust, temperature, moisture, environment, etc. 

Regarding claim 5, Kitabayashi and Dawson, Kitabayashi disclose the high refractive index resin (see Figure 3, Character 301) is in contact with the optical absorber (see Figure 3, Character 302).

Regarding claim 7, Kitabayashi disclose a laser oscillator comprising: 
an optical fiber (see Figure 3, Character 108) and including a fused portion (see Figure 3 and paragraph [0007], corresponding to a fusion spliced portion); 
an optical absorber configured to absorb leakage light from the optical fiber, a thermally conductive support column configured to support the optical absorber (see Figure 1, Character 302, the reference called “metal housing”, examiner interpreted metal housing  as an optical absorber and a thermally conductive support column.    The surface metal housing is black anodized so as to absorb residual light, the housing have the similar function of optical absorber and thermally conductive support column (see paragraphs [0015 – 0021])); and 
a cooling unit (see Figure 3, Character 303, the reference called “heat sink” and paragraph [0020]) configured to cool the optical absorber via the thermally conductive support column (see Figure 3, Character 302).
Kitabayashi discloses the claimed invention except for a housing.   Dawson teaches a housing (see Annotation Figure 1A, Character 101 and 102, the reference called “housing and lid”), the housing includes a laser (see Annotation Figure 1A, Character 105), optical absorber (see Annotation Figure 1A, Character 110) and optical fiber (see Annotation Figure 1A, Character 107).  However, it is well known in the art to apply the housing as discloses by Dawson in (see Annotation Figure 1A, Abstract and paragraphs [0013 – 0014]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known housing as suggested by Dawson to the device of Kitabayashi, because it could be used to protect the device from the dust, temperature, moisture, environment, etc. 
Kitabayashi and Dawson discloses the claimed invention except for the optical absorber and the cooling unit include circular portions or polygonal portions on inward surfaces facing the optical fiber.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the optical absorber and the cooling unit include circular portions or polygonal portions as suggested to the device of Kitabayashi and Dawson, because makes it difficult for light to reflect back onto the fiber.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Examiner wants to point out that the reference CN104297841 (examiner submitted in the PTO-892 form, filed on March 02, 2022) and CN-104345387 shown the optical absorber (see Figures 1 and 2, Character 3, the reference called “rough surface absorption layer”) and the cooling unit (see Figures 1 and 2, Character 5, the reference called “water cooling channel”)  are circular, demonstrate is known in the art. 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi (JP 2008-187100, applicant submitted in the IDS, filed on August 09, 2021) in view of Dawson et al. (US 2016/0181762, examiner submitted in the PTO-892 form, filed on March 02, 2022), further in view of Li et al (CN104297841, examiner submitted in the PTO-892 form, filed on March 02, 2022).


    PNG
    media_image3.png
    162
    341
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    194
    206
    media_image4.png
    Greyscale



Regarding claim 6, Kitabayashi and Dawson discloses the claimed invention except for a refrigerant tube disposed along the optical fiber in the high refractive index resin.   Li teaches a refrigerant tube (see Figures 1 and 2, Character 5, the reference called “water-cooling channel”).  However, it is well known in the art to apply the water-cooling channel as discloses by Li in (see Figures 1 and 2, Abstract and paragraphs [0015]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known water-cooling channel as suggested by Li to the device of Kitabayashi and Dawson, in order to cool the fiber and/or the device. 

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a laser oscillator structure including the specific structure limitation of wherein the optical fiber is directly in contact with the cooling unit, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest art: Kitabayashi on Figure 3 and paragraphs [0007 and 0015 – 0021] disclose a residual light removal structure including housing mounted to heat sink and the optical fiber is fastened inside of the housing via resin.
Dawson on Figure 1A and paragraphs [0013 – 0014] disclose a housing includes a laser, optical absorber and optical fiber. 
Kitabayashi and Dawson alone or in combination failed to teach or suggest the optical fiber is directly in contact with the cooling unit.

Response to Arguments
Applicant's arguments filed June 01, 2022 have been fully considered but they are not persuasive.  Applicant argument that “The Office Action takes the position that it would be obvious to enclose Kitabayashi's housing 302 and heat sink 303 within Dawson's housing components 101/102.  Applicant respectfully disagrees with the combination of the applied art because Kitabayashi's housing 302 already acts as a housing for the optical fiber. There would be no reason to enclose housing 302 within another redundant housing.”
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above. Examiner interpreted the Kitabayashi's metal housing as an optical absorber and a thermally conductive support column.  Kitabayashi's metal housing has a top portion (act as an optical absorber), side portions (act as a thermally conductive columns), and a bottom portion attached to a heat sink (cooling unit).  The surface metal housing is black anodized so as to absorb residual light, the housing have the similar function of optical absorber and thermally conductive support column (see paragraphs [0015 – 0021]).  
Examiner agreed that Kitabayashi's disclose a metal housing, examiner wants to point out that the examiner interpreted the metal housing as an optical absorber and a thermally conductive support column, and not as a housing, for that reason examiner made a 103 rejection.  Dawson teaches a housing (see Annotation Figure 1A, Character 101 and 102, the reference called “housing and lid”) could be used to protect any device inside of the house.  

Applicant argument that “Neither Kitabayashi nor Dawson suggests this feature. The Office Action suggests that the shapes of the optical absorber and the cooling unit area matter of design choice. Applicant respectfully disagrees because the polygonal shape has specific functionality that makes it difficult for the laser light reflected or radiated to return to the optical fiber, thereby suppressing secondary heating of the optical fiber.”
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Examiner agreed that Kitabayashi's and/or Dawson don’t disclose or suggested the shapes of the optical absorber and the cooling unit have circular portion or polygonal portion, for that reason examiner made a 103 rejection.  Examiner wants to point out that the reference CN104297841 (examiner submitted in the PTO-892 form, filed on March 02, 2022) and CN-104345387 shown the optical absorber (see Figures 1 and 2, Character 3, the reference called “rough surface absorption layer”) and the cooling unit (see Figures 1 and 2, Character 5, the reference called “water cooling channel”)  are circular, demonstrate is known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828